DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 10, 2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
        In claim 19, there is a recitation of both end portions occupying a region entered from each end by 10% of a maximum width in a cross section perpendicular to a longitudinal direction, then there is a recitation of less than 15% of an entire cross sectional area of a cross section perpendicular to a longitudinal direction. It is unclear as what this means and/or what the scope thereof is? It appears this is reciting two different percent’s for the same end region and/or area, which would appear to be 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13, 15, 16 and 28 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Takahashi et al (2002/0160150).
           Takahashi et al teaches a prepreg (i.e. fiber reinforced resin) which has regions that have a reduced adhesion thereon. Refer to figure 3, along with paragraph [0018], [0023] and [0040]. With regards to the reduction treatment and/or method for producing it per claims 13 and 15, it must be emphasized that it is the patentability of the product that is in issue not the patentability of the process steps employed to prepare the product. See In re Brown 173 USPQ 685, and MPEP 2113. With regards to claim s 16 and 28, a low adhesion surface would be formed on the article as taught in paragraph [0018].        

Claim(s) 13, 15, 16, 17, 28, 30 and 31 is/are rejected under 35 U.S.C. 102((a)(1) or (a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over any of JPH05269738, JPH0393839, JP2016043580 or JP2016043580, all cited by the .	
           All of the above teach a fiber prepreg that has a heat/irradiation treated surface and/or ends. With regards to the low adhesion region, since the references teach the surface and/or ends heat/irradiation treated, which is the same manner that the applicant reduces adhesion per instant claim 15, it is the examiners position that this low adhesion region would inherently be formed since the prior art preforms the same type of treatment (i.e. heat/irradiation) that the applicant does in order to form the low adhesion region. In the absence of inherency, it would have been obvious to one of ordinary skill in the art at the time the invention was made to any of the references that the adhesion would be reduced at the treatment areas since the prior art preforms the same type of treatment (i.e. heat/irradiation) that the applicant does in order to form the low adhesion region. Refer to the Abstracts and the English translations supplied by the examiner. Specifically paragraphs [0002], [0003], [0005], [0007] and [0008] in JP ‘738. Paragraph [0001] in JP ‘839 and paragraphs [0008], [0009], [0017], [0018], [0021] along with figures 3-6 in JP ‘580. With regards to claim   With regards to claims 16, 17, 28, 30 and 31, refer to the sections referred to above for the surface and/or ends being the low adhesion region(s). 
Claims 14, 18, 26, 27, 29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of JPH05269738, JPH0393839, JP2016043580 or JP2016043580, all cited by the applicant, with English translations supplied by the examiner for the applicant’s convenience. 
The primary references teach the invention substantially as claimed except for the resin reaction rate per claim 14.
          However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to any of the references to form the low adhesion region with a resin reaction rate of .01-20% since the prior art does teach a low adhesion region in general which would have a different reaction rate due to the treatment thereof. With regards to claims 18 and 32, it would be obvious to cut the tape along the low adhesion region since this be easier to cut than the more adhesion rate. With regards to claim 26, drawn to process limitation in a product claim, it must be emphasized that it is the patentability of the product that is in issue not the patentability of the process steps employed to prepare the product. See In re Brown 173 USPQ 685, and MPEP 2113. With regards to claims 27 and 29, the surface and/or ends are treated as indicted above in the 35 USC 102/103 rejection. 
Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over either JP2006052135 (of which Matsumoto (2006/0043628) is an English language equivalent for reference thereto) or JP 2001036921, both cited by the applicant, with an English translation of JP ‘921 supplied by the examiner for the applicant’s convenience.
           Both references teach reinforced fiber prepreg. Refer to Matsumoto the Abstract, along with paragraphs [0006] and [0011]. Refer to the Abstract and the English translation of JP ‘921. Both references do fail to teach the percent end areas (with it being unclear as to what this is per the 35 USC 112 rejection above). 
          However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to either references to optimize the cross sectional area of the . 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of JPH05269738, JPH0393839, JP2016043580 or JP2016043580, all cited by the applicant, with English translations supplied by the examiner for the applicant’s convenience in view of Shigetoh (5071687.	
           All of the primary references teach a fiber prepreg that has a heat/irradiation treated surface and/or ends which would form a low adhesion region, since the references teach the surface and/or ends heat/irradiation treated, which is the same manner that the applicant reduces adhesion per instant claim 15 above. Refer to the Abstracts and the English translations supplied by the examiner. Specifically paragraphs [0002], [0003], [0005], [0007] and [0008] in JP ‘738. Paragraph [0001] in JP ‘839 and paragraphs [0008], [0009], [0017], [0018], [0021] along with figures 3-6 in JP ‘580. All of the Japanese references do fail to teach winding the prepreg directly onto an outer layer of the prepreg that has been wound previously. 
           Shigetoh teaches to wind up a fiber prepreg upon it’s would self. Refer to figure 4B, 9 and 10.
           Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to the primary references to wind up a fiber prepreg upon it’s would self, as is taught to be known by Shigetoh, in order to reinforce something by winding up layers of a prepreg upon itself.     
                     

    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        02/13/2021